Exhibit 10.1

 

REAL INDUSTRY, INC.

AMENDED AND RESTATED

2015 EQUITY AWARD PLAN

 

 

--------------------------------------------------------------------------------

 

REAL INDUSTRY, INC.

2015 EQUITY AWARD PLAN

Section 1. Purpose; Definitions.

The purposes of the Plan are to promote the interests of the Company (including
any Subsidiaries and Affiliates) and its stockholders by using equity interests
in the Company to attract, retain and motivate its management, non-employee
directors and other eligible persons and to encourage and reward their
contributions to the Company’s performance and profitability. The Board of
Directors of the Company adopted the Plan on March 30, 2015, subject to
stockholder approval, due to the Compensation Committee of the Board of
Directors’ determination that the Company’s existing plan, the Amended and
Restated 2006 Performance Incentive Plan, must be revised to achieve the
Company’s intended objectives under such Plan and to authorize additional shares
for issuance.  The Board of Directors of the Company approved the amendment and
restatement of the Plan to reflect the change of the name of the Company to
“Real Industry, Inc.” which became effective on June 1, 2015.

The following capitalized terms shall have the following respective meanings
when used in the Plan:

(a) “Administrator” means the Board or any one of its Committees as shall be
administering the Plan, in accordance with Section 3 of the Plan.

(b) “Affiliate” means any corporation or other entity controlled by the Company
and designated by the Committee as such.

(c) “Applicable Laws” means the legal requirements relating to the
administration of plans providing one or more of the types of Awards described
in the Plan and the issuance of Shares thereunder pursuant to U.S. state
corporate laws, U.S. federal and state securities laws, the Code and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.

(d) “Award” means a grant of an Option, Restricted Stock Award, Restricted Stock
Unit, Stock Appreciation Right, Performance Award, Performance Share,
Performance Unit or other stock-based Award under the Plan, all on a standalone,
combination or tandem basis, as described in or granted under the Plan.

(e) “Award Agreement” means a written agreement between the Company and a
Recipient evidencing the terms and conditions of an individual Award. The Award
Agreement is subject to the terms and conditions of the Plan.

(f) “Board” means the Board of Directors of the Company.

(g) “Cause” shall mean, unless otherwise set forth in an Award Agreement or
determined in writing by the Committee: (i) the conviction of the Recipient for
committing, or entering a plea of nolo contendere by the Recipient with respect
to, a felony under federal or state law or a crime involving moral turpitude;
(ii) the commission of an act of personal dishonesty or fraud involving personal
profit in connection with the Recipient’s employment by the Company; (iii) the
willful misconduct, gross negligence or deliberate failure on the part of the
Recipient to perform his or her employment duties with the Company in any
material respect; or (iv) the failure to comply with Company policies or
agreements with the Company, in any material respect.

(h) “Change in Control” shall mean the occurrence of any of the following
events, each of which shall be determined independently of the others: (i) any
“Person” (as hereinafter defined) becomes a “beneficial owner” (as such term is
used in Rule 13d-3 promulgated under the Exchange Act) of a majority of the
stock of the Company entitled to vote in the election of directors of the
Company; (ii) individuals who are Continuing Directors of the Company (as
hereinafter defined) cease to constitute a majority of the members of the Board;
(iii) stockholders of the Company adopt and consummate (x) a plan of liquidation
for all or substantially all of the assets of the Company or (y) an agreement
providing for the distribution of all or substantially all of the assets of the
Company; (iv) consummation of a merger, consolidation, other form of business
combination or a sale of all or substantially all of its assets, with an
unaffiliated third party, unless the business of the Company following
consummation of such merger, consolidation or other business combination is
continued following any such transaction by a resulting entity (which may be,
but need not be, the Company) and the stockholders of the Company immediately
prior to

 

--------------------------------------------------------------------------------

 

such transaction hold, directly or indirectly, at least a majority of the voting
power of the resulting entity; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
shall not constitute a Change in Control; (v) there is a Change in Control of
the Company of a nature that is reported in response to Item 5.01 of Current
Report on Form 8-K or any similar item, schedule or form under the Exchange Act,
as in effect at the time of the change, whether or not the Company is then
subject to such reporting requirements; or (vi) the Company consummates a
transaction which constitutes a “Rule 13e-3 transaction” (as such term is
defined in Rule 13e-3 of the Exchange Act).

(i) “Code” means the Internal Revenue Code of 1986, as amended or replaced from
time to time.

(j) “Committee” means the Compensation Committee of the Board, or another
committee appointed by the Board to administer the Plan, in accordance with
Section 3 of the Plan.

(k) “Common Stock” means the common stock, par value $0.001, of the Company.

(l) “Company” means Real Industry, Inc., a Delaware corporation.

(m) “Continuing Directors” shall mean the members of the Board on the Effective
Date, provided that any person becoming a member of the Board subsequent to such
date whose election or nomination for election was supported by at least a
majority of the directors who then comprised the Continuing Directors shall be
considered to be a Continuing Director; provided, however, that no individual
initially elected or nominated as a Director as a result of an actual or
threatened election contest with respect to Directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be a Continuing Director.

(n) “Director” means a director serving on the Board who is not also an
Employee; and who has been duly elected to the Board by the stockholders of the
Company or by the Board under applicable corporate law. Neither service as a
Director nor payment of a director’s fee by the Company shall, without more,
constitute “employment” by the Company.

(o) “Disability” means permanent and total disability as determined under
procedures established by the Committee for the purposes of the Plan; provided,
however, that (i) with respect to an Incentive Stock Option, such Disability
must also fall within the meaning of “permanent and total disability” as defined
in Section 22(e)(3) of the Code, and (ii) with respect to all Awards, to the
extent required by Section 409A of the Code, such Disability must also fall
within the meaning of “disabled” as defined in Section 409A(a)(2)(C) of the
Code.

(p) “Effective Date” means the date described in Section 14(a) of the Plan.

(q) “Employee” means any common-law employee of the Company or a Subsidiary or
Affiliate of the Company, including Officers employed by the Company or any
Subsidiary or Affiliate of the Company; provided, however, that a person serving
solely as an interim officer of the Company or any Subsidiary or Affiliate of
the Company shall not be deemed an Employee for the purposes of the Plan.
Neither service as a Director nor payment of a director’s fee by the Company
shall, without more, constitute “employment” by the Company.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto, or the rules and regulations
promulgated thereunder.

(s) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on a U.S. national securities exchange, its
Fair Market Value shall be either the mean of the highest and lowest reported
sale prices of the stock (or, if no sales were reported, the average of the
closing bid and asked price) or the last reported sale price of the stock, as
determined by the Committee in its discretion, on a U.S. national securities
exchange for any given day or, if not listed on such exchange, on any other
national securities exchange on which the Common Stock is listed as reported in
The Wall Street Journal or such other source as the Committee deems reliable;

 

--------------------------------------------------------------------------------

 

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be either the mean between the high bid and low asked prices or the
last asked price, as determined by the Committee for the Common Stock on any
given day, as reported in The Wall Street Journal or such other source as the
Committee deems reliable;

(iii) In the absence of an established regular public market for the Common
Stock, the Fair Market Value shall be determined in good faith by the Committee
pursuant to the reasonable application of a reasonable valuation method in
accordance with the provisions of Section 409A of the Code and the regulations
thereunder and, with respect to an Incentive Stock Option, in accordance with
such regulations as may be issued under the Code; provided that with respect to
an individual described in Section 5(c)(i)(A)(1) hereof, this Section 1(s)(iii)
shall not be available if the resulting price fails to represent the Fair Market
Value of the stock on the date of grant as determined in accordance with
Sections 1(s)(i) or (ii) above.

(t) “Former Plan” means the Amended and Restated Signature Group Holdings, Inc.
2006 Performance Incentive Plan.

(u) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(v) “Non-Qualified Stock Option” means any Option that is not an Incentive Stock
Option.

(w) “Officer” unless otherwise noted herein, means a person who is an officer of
the Company or a Subsidiary or Affiliate.

(x) “Option” means a stock option granted pursuant to the Plan.

(y) “Performance Award” means an Award granted pursuant to Section 6(b) of the
Plan.

(z) “Performance Share” means an Award granted pursuant to Section 6(c) of the
Plan of a unit valued by reference to a designated number of Shares, which value
may be paid to the Recipient upon achievement of such performance goals as the
Committee may establish.

(aa) “Performance Unit” means an Award granted pursuant to Section 6(d) of the
Plan of a unit valued by reference to a designated number of Shares, which value
may be paid to the Recipient upon achievement of such performance goals as the
Committee may establish.

(ab) "Plan” means this Amended and Restated 2015 Equity Award Plan.

(ac) "Recipient” means an Employee, former Employee, Director or former Director
who holds an outstanding Award.

(ad) “Reprice” means the reduction of the exercise price of Options or Stock
Appreciation Rights previously awarded, and, at any time when the exercise price
of Options or Stock Appreciation Rights is above the Fair Market Value of a
share of Common Stock, the cancellation and re-grant or the exchange of such
outstanding Options or Stock Appreciation Rights for either cash or a new Award
with a lower (or no) exercise price.

(ae) "Restricted Stock Award” means an Award of shares of Common Stock acquired
granted pursuant to Section 4 of the Plan.

(af) “Restricted Stock Unit” means a notional account established pursuant to an
Award granted pursuant to Section 4 of the Plan that is (i) valued solely by
reference to shares of Common Stock, (ii) subject to restrictions specified in
the Award Agreement, and (iii) payable in Common Stock, cash or a combination
thereof. The Restricted Stock Unit awarded to the Recipient will vest according
to time-based or performance-based criteria specified in the Award Agreement.

 

--------------------------------------------------------------------------------

 

(ag) “Retirement” means an Employee’s retirement from active employment with the
Company or any Subsidiary or Affiliate as determined under a pension plan of the
Company or any Subsidiary or Affiliate applicable to the Employee; or the
Employee’s termination of employment at or after age 55 under circumstances that
the Committee, in its sole discretion, deems equivalent to retirement.

(ah) “Rule 16b-3” means Rule 16b-3 promulgated under Section 16 of the Exchange
Act, as such rule may be amended from time to time, and any successor rule,
regulation, or statue fulfilling the same or a similar function.

(ai) “Section 162(m) Exception” means the exception on “applicable employee
remuneration” under Section 162(m) of the Code for “qualified performance-based
compensation.”

(aj) “Service Provider” means an Employee or Director. A Service Provider who is
an Employee shall not cease to be a Service Provider (i) during any leave of
absence approved by the Company; provided that, for purposes of Incentive Stock
Options, no such leave may exceed ninety (90) days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract; or (ii) as a
result of transfers between locations of the Company or between the Company and
any Subsidiary or Affiliate. If reemployment upon expiration of a leave of
absence approved by the Company is not guaranteed by statute or contract, then
on the 91st day of such leave any Incentive Stock Option held by the Service
Provider shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Non-Qualified Stock Option.

(ak) “Stock Appreciation Right” means an Award granted pursuant to Section 6(a)
of the Plan.

(al) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 9 of the Plan.

(am) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(an) “Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, in each case by a company
acquired by the Company or any Subsidiary or Affiliate or with which the Company
or any Subsidiary or Affiliate combines.

Section 2. Shares Subject to the Plan.

(a) Shares Available for Issuance. Subject to the provisions of Section 9 of the
Plan, the total number of Shares available for grants of Awards under the Plan
will consist of (i) Shares available as of the Effective Date under the Former
Plan; (ii) any Shares which become available from the Former Plan after the
Effective Date in accordance with this Section 2; and (iii) 1,600,000 additional
Shares. Awards may be issued entirely in the form of Incentive Stock Options or
through any combination of any one or more of the forms of Awards authorized
under the terms of the Plan. As of the Effective Date, no additional Awards will
be made from the Former Plans. The Shares subject to an Award under the Plan may
be authorized but unissued, or reacquired Common Stock or treasury shares.

(b) General Award Limitations. Subject to adjustment as provided in Section 9 of
the Plan, no Recipient may be granted (i) Options or Stock Appreciation Rights
during any 12-month period with respect to more than 500,000 Shares, and (ii)
Restricted Stock Awards, Restricted Stock Unit Awards, or Performance Shares
during any calendar year that are intended to comply with the Section 162(m)
Exception and are denominated in Shares under which more than 500,000 shares may
be earned for each twelve (12) months in the vesting period or performance
period. During any calendar year no Recipient may be granted Performance Units
that are intended to comply with the Section 162(m) Exception and are
denominated in cash under which more than $5,000,000 may be earned for each
twelve (12) months in the performance period. Each of the limitations in this
section shall be multiplied by two (2) with respect to Awards granted to a
Recipient during the first calendar year in which the Recipient commences
employment with the Company and its Subsidiaries. In determining the number of
Shares with respect to which a Recipient may be granted an Award in any calendar
year, any Award which is canceled shall count against the maximum number of
Shares for which an Award may be granted to a Recipient.

 

--------------------------------------------------------------------------------

 

(c) Limitations on Director Awards. In addition and subject to Section 9, no
Director, except the Chairman of the Board or any Vice Chairman of the Board,
may be granted Awards with an aggregate grant date value in excess of $300,000
in any calendar year. Such limitation on Director Awards does not apply to any
cash retainer fees, including cash retainer fees converted into equity awards at
the election of the Director.

(d) Shares Eligible for Reissuance. If (i) any Shares subject to an Award are
forfeited, an Award expires or otherwise terminates without issuance of Shares,
or an Award is settled for cash (in whole or in part) or otherwise does not
result in the issuance of all or a portion of the Shares subject to such Award
(including on payment in Shares on exercise of a Stock Appreciation Right), such
Shares shall, to the extent of such forfeiture, expiration, termination, cash
settlement or non-issuance, be added to the Shares available for grant under the
Plan on a one-for-one basis or (ii) after the Effective Date of the Plan any
Shares subject to an award under any Former Plan are forfeited, an award under
any Former Plan expires or otherwise terminates without issuance of such Shares,
or an award under any Former Plan is settled for cash (in whole or in part), or
otherwise does not result in the issuance of all or a portion of the Shares
subject to such award (including on payment in Shares on exercise of a Stock
Appreciation Right), then the Shares subject to the award under any Former Plan
shall, to the extent of such forfeiture, expiration, termination, cash
settlement or non-issuance, be added to the Shares available for grant under the
Plan on a one-for-one basis. In the event that (i) any Option or other Award
granted hereunder is exercised through the tendering of Shares (either actually
or by attestation) or by the withholding of Shares by the Company, or (ii)
withholding tax liabilities arising from such Option or other Award are
satisfied by the tendering of Shares (either actually or by attestation) or by
the withholding of Shares by the Company, then in each such case the Shares so
tendered or withheld shall be added to the Shares available for grant under the
Plan on a one-for-one basis. In the event that after the Effective Date of the
Plan (i) any option or award granted under any Former Plan is exercised through
the tendering of Shares (either actually or by attestation) or by the
withholding of Shares by the Company, or (ii) withholding tax liabilities
arising from options or awards granted under any Former Plan are satisfied by
the tendering of Shares (either actually or by attestation) or by the
withholding of Shares by the Company, then in each such case the Shares so
tendered or withheld shall be added to the Shares available for grant under the
Plan on a one-for-one basis.

(e) Dividends on Awards with Performance Goals. If an Award under the Plan is
subject to vesting based on achievement of certain performance goals, any
dividend and dividend equivalents with respect to such Award shall be paid only
upon and to the extent that the underlying Award vests.

(f) Substitute Awards. Substitute Awards shall not reduce the Shares authorized
for grant under the Plan or the applicable limitations on grants to a Recipient
under Section 2(b), nor shall Shares subject to a Substitute Award be added to
the Shares available for Awards under the Plan as provided in paragraphs (a) and
(b) above. Additionally, in the event that a company acquired by the Company or
any Subsidiary or Affiliate or with which the Company or any Subsidiary or
Affiliate combines has shares available under a pre-existing plan approved by
stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for grant under
the Plan (and Shares subject to such Awards shall not be added to the Shares
available for Awards under the Plan as provided in paragraphs (a) and (b)
above); provided, that Awards using such available shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees or Directors prior to such acquisition or
combination.

Section 3. Administration of the Plan.

(a) Administration. The Plan shall be administered by the Committee; provided,
that with (i) respect to any Award that is intended to satisfy the requirements
of Rule 16b-3, such Committee shall consist of at least the number of Directors
as is required by Rule 16b-3 and each such Director shall satisfy the required
qualifications of such rule and (ii) with respect to any Award that is intended
to satisfy the requirements of the Section 162(m) Exception, such Committee
shall consist of at least the number of Directors satisfying the requirements of
the Section 162(m) Exception. Committee members shall serve for such term(s) as
the Board may determine, subject to

 

--------------------------------------------------------------------------------

 

removal by the Board at any time. The Committee shall act by a majority of its
members, or if there are only two members of such Committee, by unanimous
consent of both members. If at any time there is no Committee in office, the
functions of the Committee specified in the Plan shall be carried out by the
Board.

(b) Powers of the Committee.  Except for the terms and conditions explicitly set
forth in the Plan, the Committee shall have exclusive authority, in its
discretion, to determine the Fair Market Value of the Common Stock in accordance
with Section 1(s) of the Plan and to determine all matters relating to Awards
under the Plan, including the selection of individuals to be granted an Award,
the type of Award, the number of shares of Common Stock subject to an Award, all
terms, conditions, restrictions and limitations, if any, including, without
limitation, vesting, acceleration of vesting, exercisability, termination,
substitution, cancellation, forfeiture, or repurchase of an Award and the terms
of any instrument that evidences the Award. The Committee shall also have
exclusive authority to interpret the Plan and its rules and regulations, and to
make all other determinations deemed necessary or advisable under or for
administering the Plan, subject to Section 13 of the Plan. All actions taken and
determinations made by the Committee pursuant to the Plan shall be conclusive
and binding on all parties involved or affected. The Committee may, by a
majority of its members then in office, authorize any one or more of its members
or any Officer of the Company to execute and deliver documents on behalf of the
Committee, or delegate to an Officer of the Company the authority to make
decisions pursuant to Section 5(d) of the Plan, provided that the Committee may
not delegate its authority with regard to the selection for participation of or
the granting of Awards to persons subject to Section 13 of the Exchange Act.

(c) Compliance with Section 409A of the Code. Awards granted under the Plan
shall be designed and administered in such a manner that they are either exempt
from the application of, or comply with, the requirements of Section 409A of the
Code and the regulations thereunder. To the extent that the Committee determines
that any Award granted under the Plan is subject to Section 409A of the Code,
the Award Agreement shall incorporate the terms and conditions necessary to
avoid the imposition of an additional tax under Section 409A of the Code upon a
Recipient. Notwithstanding any other provision of the Plan or any Award
Agreement (unless the Award Agreement provides otherwise with respect to this
Section 3): (i) an Award shall not be granted, deferred, accelerated, extended,
paid out, settled, substituted or modified under the Plan in a manner that would
result in the imposition of an additional tax under Section 409A of the Code
upon a Recipient; and (ii) if an Award constitutes “deferred compensation”
within the meaning of Section 409A of the Code, and if the Recipient holding the
Award is a “specified employee” (as defined in Section 409A of the Code, with
such classification to be determined in accordance with the methodology
established by the Company), no distribution or payment of any amount on account
of a “separation from service” (as defined in Section 409A of the Code) shall be
made before a date that is six (6) months following the date of such separation
from service, or, if earlier, the date of the Recipient’s death. Although the
Company intends to administer the Plan so that Awards will be exempt from, or
will comply with, the requirements of Section 409A of the Code, the Company does
not warrant that any Award under the Plan will qualify for favorable tax
treatment under Section 409A of the Code or any other provision of federal,
state, local or non-United States law. Neither the Company, its Subsidiaries and
Affiliates, nor their respective Directors, Officers, Employees or advisers
shall be liable to any Recipient (or any other individual claiming a benefit
through the Recipient) for any tax, interest, or penalties the Recipient might
owe as a result of the grant, holding, vesting, exercise, or payment of any
Award under the Plan.

(d) “Double Trigger” Change in Control Vesting.  Unless otherwise expressly set
forth in an award agreement, if awards granted under the Plan are assumed by a
successor in connection with a change in control of the Company, such awards
will not automatically vest and pay out solely as a result of the Change in
Control

Section 4. Restricted Stock and Restricted Stock Units.

(a) Awards of Restricted Stock and Restricted Stock Units. Shares of Restricted
Stock or Restricted Stock Units may be issued either alone, in addition to, or
in tandem with other Awards granted under the Plan and/or cash awards made
outside of the Plan. The Committee shall determine the individuals to whom it
will award Restricted Stock or Restricted Stock Units under the Plan, and it
shall advise the Recipient in writing, by means of an Award Agreement, of the
terms, conditions and restrictions related to the Award, including the number of
Shares of Restricted Stock or Restricted Stock Units to be awarded to the
Recipient, the time or times within which such Awards may be subject to
forfeiture and any other terms and conditions of the Awards, in addition to
those contained in this Section 4. The Committee may condition the grant or
vesting of Restricted Stock or Restricted

 

--------------------------------------------------------------------------------

 

Stock Units upon the attainment of specified performance goals of the Recipient
or of the Company, Subsidiary or Affiliate for or within which the Recipient is
primarily employed, or upon such other factors as the Committee shall determine.
The provisions of an Award need not be the same with respect to each Recipient.
The terms of the Award of Restricted Stock or Restricted Stock Units shall
comply in all respects with Applicable Law and the terms of the Plan.

(b) Awards and Certificates. Each Award shall be confirmed by, and subject to
the terms of, an Award Agreement. Shares of Restricted Stock shall be evidenced
in such manner as the Committee may deem appropriate, including book-entry
registration or issuance of one or more stock certificates. The Committee may
require that the certificates evidencing such Shares be held in custody by the
Company until the restrictions thereon shall have lapsed and that, as a
condition of any Award of Restricted Stock, the Recipient shall have delivered
to the Company a stock power, endorsed in blank, relating to the Shares covered
by such Award. Any certificate issued with respect to Shares of Restricted Stock
shall be registered in the name of such Recipient and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Award, substantially in the following form:

“The transferability of this certificate and the shares of common stock
represented hereby are subject to the terms and conditions (including
forfeiture) of the Real Industry, Inc. Amended and Restated 2015 Equity Award
Plan and an Award Agreement. Copies of such Plan and Award Agreement are on file
at the office of the Secretary of Real Industry, Inc.”

If and when the Restriction Period (hereinafter defined) expires without a prior
forfeiture of the Restricted Stock subject to such Restriction Period, the
Recipient may request that unlegended certificates for such Shares be delivered
to the Recipient. Such certificates may bear a legend pursuant to Section 13,
despite the removal of any legend under this Section 4.

(c) Terms and Conditions. Shares of Restricted Stock and Restricted Stock Units
shall be subject to the following terms and conditions:

(i) Restriction Period. Subject to the provisions of the Plan and the terms of
the Award Agreement, during a period set by the Committee, commencing with the
date of grant of such Award (the “Restriction Period”), which shall not be less
than one (1) year, the Recipient shall not be permitted to sell, assign,
transfer, pledge or otherwise encumber Shares of Restricted Stock or Restricted
Stock Units (the “Restrictions”). The Committee may provide for the lapse of
such Restrictions in installments or otherwise and may accelerate or waive such
Restrictions, in whole or in part, in each case based on period of service,
performance of the Recipient or of the Company, Subsidiary or Affiliate,
division or department for which the Recipient is employed or such other factors
or criteria as the Committee may determine.

(ii) Rights of Restricted Stock Recipients. Except as provided in this
Section 4(c) of the Plan, the applicable Award Agreement and Applicable Law, the
Recipient shall have, with respect to the Shares of Restricted Stock, all of the
rights of a stockholder of the Company holding the class or series of Common
Stock that is the subject of the Award Agreement, including, if so provided in
the Award Agreement, the right to vote the Shares and the right to receive any
cash dividends. Unless otherwise determined by the Committee in the applicable
Award Agreement for the Restriction Period, (A) cash dividends on the Shares
that are the subject of the Award Agreement shall be paid in cash to the
Recipient and may be subject to forfeiture as provided in the Award Agreement
and (B) dividends payable in Common Stock shall be paid in the form of
Restricted Stock. If there is a pro rata distribution of warrants or other
rights to acquire shares of Common Stock, then the Recipient shall have the
right to participate in or receive such warrants or other rights, provided,
however, that any shares of Common Stock acquired pursuant to the exercise of
such warrants or other rights shall be subject to the same vesting requirements
and restrictions as the underlying Common Stock.

(iii) Rights of Restricted Stock Unit Recipients. The Recipient of Restricted
Stock Units shall not have any of the rights of a stockholder of the Company and
has no right to vote any shares of Common Stock or to receive any cash dividend.
The Committee shall be entitled to specify in a Restricted Stock Unit Award
Agreement that in the event that the Company declares a dividend on its Common
Stock, the Company will hold in escrow an amount in cash equal to the dividend
that would have been paid on the Restricted Stock Units had they been converted
into the same number of shares of Common Stock and held by Recipient on the

 

--------------------------------------------------------------------------------

 

record date of such dividend. Upon adjustment and vesting of the Restricted
Stock Unit, any cash payment due with respect to such dividends shall be made to
the Recipient.

(iv) Termination of Service Provider Relationship. Except to the extent
otherwise provided in the applicable Award Agreement or the Plan or otherwise
expressly authorized by the Committee in its sole discretion, if a Recipient
ceases to be a Service Provider for any reason during the Restriction Period,
all Shares or Restricted Stock Units still subject to restriction shall be
forfeited by the Recipient.

(d) Other Provisions. The Award Agreement shall contain such other terms,
provisions and conditions not inconsistent with the Plan as may be determined by
the Committee in its sole discretion, including, without limitation, provisions
relating to tax matters including wage withholding requirements and prohibitions
on elections by the Recipient under Section 83(b) of the Code. In addition, the
terms of the Award Agreements for Restricted Stock or Restricted Stock Units
need not be the same with respect to each Recipient.

Section 5. Options.

(a) Limitations on Options. For a Director, each Option shall be designated in
the written Award Agreement as a Non-Qualified Stock Option. For an Employee,
each Option shall be designated in the written Award Agreement as either an
Incentive Stock Option or a Non-Qualified Stock Option. However, notwithstanding
such designation for an Employee, to the extent that Incentive Stock Options are
amended, the aggregate Fair Market Value of the Shares with respect to which
Incentive Stock Options are exercisable for the first time by the Recipient
during any calendar year (under all plans of the Company and any Subsidiary or
Affiliate) exceeds $100,000 or other circumstances exist that would cause the
Options to lose their status as Incentive Stock Options, such Options shall be
treated as Non-Qualified Stock Options. For purposes of this Section 5,
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted. If an Option is granted
hereunder that is part Incentive Stock Option and part Non-Qualified Stock
Option due to becoming first exercisable in any calendar year in excess of
$100,000, the Incentive Stock Option portion of such Option shall become
exercisable first in such calendar year, and the Non-Qualified Stock Option
portion shall commence becoming exercisable once the $100,000 limit has been
reached.

(b) Term of Option. The term of each Option shall be stated in the Award
Agreement but shall be no longer than ten (10) years from the date of grant or
such shorter term as may be provided in the Award Agreement. Moreover, in the
case of an Incentive Stock Option granted to a Recipient who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any
Subsidiary (taking into account the attribution rules under Section 424(d) of
the Code), the term of the Incentive Stock Option shall be five (5) years from
the date of grant or such shorter term as may be provided in the Award
Agreement.

(c) Option Exercise Price and Consideration.

(i) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Committee, subject
to the following:

(A) In the case of an Incentive Stock Option

(1) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Subsidiary (taking into account
the attribution rules under Section 424(d) of the Code), the per Share exercise
price shall be not less than 110% of the Fair Market Value per Share on the date
of grant, or

(2) granted to any Employee other than an Employee described in paragraph
(A)(1) immediately above, the per Share exercise price shall be not less than
100% of the Fair Market Value per Share on the date of grant.

 

--------------------------------------------------------------------------------

 

(B) In the case of a Non-Qualified Stock Option, the per Share exercise price
shall be not less than 100% of the Fair Market Value per Share on the date of
grant; provided, that in the case of Substitute Awards, the exercise price may
be less than 100% of Fair Market Value per Share on the date of grant.

(ii) Waiting Period and Exercise Dates. The Committee shall have the authority,
subject to the terms of the Plan, to determine any vesting restriction or
limitation or waiting period with respect to any Option granted to a Recipient
or the Shares acquired pursuant to the exercise of such Option; provided,
however, that such vesting restriction or limitation or waiting period shall not
be less than one (1) year.

(iii) Form of Consideration. The Committee shall determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Committee shall determine the
acceptable form of consideration at the time of grant. Unless limited by the
Committee, such consideration may consist entirely of:

(A) cash (in the form of a certified or bank check or such other instrument as
the Company may accept);

(B) other Shares owned on the date of exercise of the Option by the Recipient
based on the Fair Market Value of the Common Stock on the date the Option is
exercised; provided, however, that in the case of an Incentive Stock Option, the
right to make a payment in the form of already owned Shares may be authorized
only at the time the Option is granted;

(C) any combination of (A) and (B) above;

(D) by delivery of a properly executed exercise notice together with such other
documentation as the Committee and a qualified broker, if applicable, shall
require to effect an exercise of the Option, and delivery to the Company of the
proceeds required to pay the exercise price;

(E) by requesting that the Company withhold such number of Shares then issuable
upon exercise of the Option as will have a Fair Market Value equal to the
exercise price of the Shares being acquired upon the exercise of the Option; or

(F) such other consideration and method of payment for the issuance of Shares to
the extent permitted by the Committee and Applicable Laws.

(d) Exercise of Option.

(i) Procedure for Exercise; Rights as a Stockholder. Except as otherwise
authorized by the Committee, any Option granted hereunder shall be exercisable
according to the terms of the Plan and at such times and under such conditions
as determined by the Committee and set forth in the Award Agreement. If the
Committee provides that any Option is exercisable only in installments, the
Committee may at any time waive such installment exercise provisions, in whole
or in part, based on such factors as the Committee may determine. The Committee
may at any time, in whole or in part, accelerate the exercisability of any
Option.

An Option shall be deemed exercised when the Company receives: (i) written
notice of exercise (in accordance with the Award Agreement) from the person
entitled to exercise the Option, and (ii) full payment for the Shares with
respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Committee in accordance
with Section 5(c)(iii) of the Plan and permitted by the Award Agreement. Shares
issued upon exercise of an Option shall be issued in the name of the Recipient.
Until the stock certificate evidencing such Shares is issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to such Shares,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such stock certificate promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued, except as provided in
Section 9 of the Plan.

 

--------------------------------------------------------------------------------

 

(ii) Termination of Relationship as Employee. If a Recipient ceases to be an
Employee, other than for Cause or upon the Recipient’s death, Disability or
Retirement, the Recipient, subject to the restrictions of this Section 5(d)(ii),
may exercise his or her Option within the time specified in this
Section 5(d)(ii) to the extent that the Option is vested on the date of
termination, including any acceleration of vesting granted by the Committee, and
has not yet expired as set forth in the Award Agreement. Unless otherwise set
forth in the Award Agreement, such Option may be exercised as follows: (i) if
the Option is a Non-Qualified Stock Option, it shall remain exercisable for the
lesser of the remaining term of the Option or three (3) months from the date of
such termination of the relationship as a Service Provider; provided, however,
that if the Recipient dies within such  three-month period, any unexercised
Option held by such Recipient shall, notwithstanding the expiration of such
three-month period, continue to be exercisable (to the extent to which it was
exercisable at the time of death) for the lesser of a period of twelve (12)
months from the date of such death, the expiration of the stated term of such
Option; or (ii) if the Option is an Incentive Stock Option, it shall remain
exercisable for the lesser of the term of the Option or three (3) months
following the Recipient’s termination of his or her relationship as a Service
Provider; provided, however, that if the Recipient dies within such three-month
period, any unexercised Option held by such Recipient shall, notwithstanding the
expiration of such three-month, period continue to be exercisable (to the extent
to which it was exercisable at the time of death) for the lesser of a period of
twelve (12) months from the date of such death, the expiration of the stated
term of such Option, or the exercise period that applies for purposes of
Section 422 of the Code. If, on the date of termination, the Recipient is not
vested as to his or her entire Option and the Committee has not granted any
acceleration of vesting, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If a Recipient ceases to be a Service Provider
for Cause, the Option shall immediately terminate, and the Shares covered by
such Option shall revert to the Plan. If, after termination, the Recipient does
not exercise his or her Option within the time specified herein, the Option
shall terminate, and the Shares covered by such Option shall revert to the Plan.

Notwithstanding the above, in the event of a Recipient’s change in status from
Employee to non-Employee Officer or Director, the Recipient shall not
automatically be treated as if the Recipient terminated his or her relationship
as a Service Provider, nor shall the Recipient be treated as ceasing to provide
services to the Company solely as a result of such change in status. In the
event a Recipient’s status changes from Employee to non-Employee Officer or
Director, an Incentive Stock Option held by the Recipient shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Non-Qualified Stock Option three (3) months and one (1) day following such
change of status.

(iii) Disability of Employee. If, as a result of the Recipient’s Disability, a
Recipient ceases to be an Employee, the Recipient may exercise his or her Option
subject to the restrictions of this Section 5(d)(iii) and within the period of
time specified herein to the extent the Option is vested on the date of
termination, including any acceleration of vesting granted by the Committee, and
has not yet expired as set forth in the Award Agreement. Unless otherwise set
forth in the Award Agreement, such Option shall be exercisable for the lesser of
the remaining period of time specified in the Award Agreement or twelve
(12) months from the date of such termination. If, on the date of termination,
the Recipient is not vested as to his or her entire Option and the Committee has
not granted any acceleration of vesting, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Recipient does not exercise his or her Option within the time specified herein,
the Option shall terminate, and the Shares covered by such Option shall revert
to the Plan. In the event of termination of employment by reason of Disability,
if an Incentive Stock Option is exercised after the expiration of the exercise
periods applicable under Section 422 of the Code, such Option will thereafter be
treated as a Non-Qualified Stock Option.

(iv) Death of Employee. If a Recipient dies while an Employee, the Option may be
exercised subject to the restrictions of this Section 5(d)(iv) and within such
period of time as is specified in the Award Agreement (but in no event later
than the earlier of twelve (12) months from the date of such death or the
expiration of the term of such Option as set forth in the Award Agreement), but
only to the extent that the Option is vested on the date of death, including any
acceleration of vesting granted by the Committee, and has not yet expired as set
forth in the Award Agreement. If, at the time of death, the Recipient is not
vested as to his or her entire Option and the Committee has not granted any
acceleration of vesting, the Shares covered by the unvested portion of the
Option shall immediately revert to the Plan. The Option may be exercised by the
executor or administrator of the Recipient’s estate or, if none, by the
person(s) entitled to exercise the Option under the

 

--------------------------------------------------------------------------------

 

Recipient’s will or the applicable laws of descent or distribution. If the
Option is not so exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan. In
the event of termination of employment by reason of death, if an Incentive Stock
Option is exercised after the expiration of the exercise periods that apply for
purposes of Section 422 of the Code, such Option will thereafter be treated as a
Non-Qualified Stock Option.

(v) Retirement of Employee.

(A) Non-Qualified Stock Options. If, as a result of the Recipient’s Retirement,
a Recipient ceases to be an Employee, the Recipient may, subject to the
restrictions of this Section 5(d)(v), exercise his or her Non-Qualified Stock
Option within the time specified herein to the extent the Option is vested on
the date of termination, including any acceleration of vesting granted by the
Committee, and has not yet expired as set forth in the Award Agreement. Unless
otherwise set forth in the Award Agreement, such Option may be exercised for the
lesser of the remaining period of time specified in the Award Agreement or three
(3) years following the Recipient’s Retirement. Notwithstanding the foregoing,
if the Recipient dies within such three-year (or shorter) period, any
unexercised Non-Qualified Stock Option held by such Recipient shall,
notwithstanding the expiration of such period, continue to be exercisable to the
extent to which it was exercisable at the time of death for a period of twelve
(12) months from the date of death or the expiration of the stated term of such
Option, whichever period is shorter.

(B) Incentive Stock Options. If the Recipient holds an Incentive Stock Option
and ceases to be an Employee by reason of his or her Retirement, such Incentive
Stock Option may continue to be exercisable by the Recipient to the extent to
which it was exercisable at the time of Retirement for a period of three
(3) months from the date of Retirement or the expiration of the stated term of
such Option, whichever period is the shorter of the two. Notwithstanding the
foregoing, if the Recipient dies within such three-month period, any unexercised
Incentive Stock Option held by such Recipient shall, notwithstanding the
expiration of such period, continue to be exercisable to the extent to which it
was exercisable at the time of death for a period of twelve (12) months from the
date of such death, the expiration of the stated term of such Option, or the
exercise period that applies for purposes of Section 422 of the Code, whichever
period is shorter.

If, on the date of termination due to Retirement, the Recipient is not vested as
to his or her entire Option and the Committee has not granted any acceleration
of vesting, the Shares covered by the unvested portion of the Option shall
revert to the Plan. If, after termination due to Retirement, the Option is not
exercised within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

(vi) Termination of Relationship as Director. Except as otherwise set forth in
the Award Agreement, if a Recipient ceases to be a Director, other than for
Cause, the Recipient, subject to the restrictions of this Section 5(d)(vi) and
to the extent that the Option is vested on the date of termination of service as
a Director, including any acceleration of vesting granted by the Committee, may
exercise his or her Option for the lesser of the remaining term of the Option or
three (3) years from the date of such termination of the service as a Director.
If, on the date of termination, the Recipient is not vested as to his or her
entire Option and the Committee has not granted any acceleration of vesting, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If a Recipient ceases to be a Director for Cause, the Option shall immediately
terminate, and the Shares covered by such Option shall revert to the Plan. If,
after termination, the Recipient does not exercise his or her Option within the
time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.

(vii) Death of Director. If a Recipient dies while a Director, the Option may be
exercised subject to the restrictions of this Section 5(d)(vii) and within such
period of time as is specified in the Award Agreement (but in no event later
than the earlier of three (3) years or the expiration of the term of such Option
as set forth in the Award Agreement), but only to the extent that the Option is
vested on the date of death, including any acceleration of vesting granted by
the Committee, and has not yet expired as set forth in the Award Agreement. If,
at the time of death, the Recipient is not vested as to his or her entire Option
and the Committee has not granted any acceleration of vesting, the Shares
covered by the unvested portion of the

 

--------------------------------------------------------------------------------

 

Option shall immediately revert to the Plan. The Option may be exercised by the
executor or administrator of the Recipient’s estate or, if none, by the
person(s) entitled to exercise the Option under the Recipient’s will or the
applicable laws of descent or distribution. If the Option is not so exercised
within the time specified herein, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.

(viii) Cash Out Provisions. On receipt of written notice of exercise, to the
extent permitted by Section 409A of the Code and the regulations thereunder, the
Committee may elect, but shall not be required, to cash out all or any part of
the shares of Common Stock for which an Option is being exercised by paying the
Recipient an amount, in cash, equal to the excess of the Fair Market Value of
the Common Stock over the option price times the number of shares of Common
Stock for which an Option is being exercised on the effective date of such cash
out. Cash outs pursuant to this Section 5(d)(viii) relating to Options held by
Recipients who are actually or potentially subject to Section 16(b) of the
Exchange Act shall comply with the provisions of Section 16 of the Exchange Act
and the rules promulgated thereunder, to the extent applicable.

(ix) No Option Repricing. Except as provided in Section 9 of the Plan, the
Committee shall not be permitted to Reprice an Option after the date of grant
without the approval of the Company’s stockholders.

Section 6. Other Awards.

The Committee, in its sole discretion, but subject to the terms of the Plan, may
grant the following types of Awards (in addition to or in combination with the
Awards of Options and Restricted Stock described above) under the Plan on a
standalone, combination or tandem basis:

(a) Stock Appreciation Right. The Committee may grant a right to receive the
excess of the Fair Market Value of a Share on the date the Stock Appreciation
Right is exercised over the Fair Market Value of a Share on the date the Stock
Appreciation Right was granted (the “Spread”). Upon exercise of a Stock
Appreciation Right, the Spread with respect to a Stock Appreciation Right will
be payable in cash, Shares with a total Fair Market Value equal to the Spread or
a combination of these two. The terms of the Award Agreements granting Stock
Appreciation Rights need not be the same with respect to each Recipient. The
term of each Stock Appreciation Right shall be stated in the Award Agreement but
shall be no longer than ten (10) years from the date of grant or such shorter
term as may be provided in the Award Agreement. A Stock Appreciation Right shall
be subject to adjustment as provided in Section 9 of the Plan. Except as
provided in Section 9 of the Plan, the Committee shall not be permitted to
Reprice a Stock Appreciation Right after the date of grant without the approval
of the Company’s stockholders. The Committee may provide for the automatic
exercise on the last day of the term for any Stock Appreciation Right where the
Fair Market Value of the Stock Appreciation Right is greater than zero.

(b) Performance Award. The Committee may grant a Performance Award based on the
performance of the Recipient over a specified performance period. A Performance
Award may be awarded to an Employee contingent upon future performance of the
Company or any Affiliate, Subsidiary, division or department thereof in which
such Employee is employed, if applicable, during the performance period. The
Committee shall establish the performance measures applicable to such
performance prior to the beginning of the performance period, but subject to
such later revisions as the Committee may deem appropriate to reflect
significant, unforeseen events or changes. The Performance Award may consist of
a right to receive Shares (or cash in an amount equal to the Fair Market Value
thereof) or the right to receive an amount equal to the appreciation, if any, in
the Fair Market Value of Shares over a specified period. Payment of a
Performance Award may be made following the end of the performance period in
cash, Shares (based on the Fair Market Value on the payment date) or a
combination thereof, as determined by the Committee, and in a lump sum or
installments as determined by the Committee. Except as otherwise provided in an
Award Agreement or as determined by the Committee, a Performance Award shall
terminate if the Recipient does not remain continuously in the employ of the
Company at all times during the applicable performance period. The terms of the
Award Agreements granting Performance Awards need not be the same with respect
to each Recipient.

(c) Performance Shares. The Committee may grant Performance Shares to a
Recipient. Performance Shares may be awarded to an Employee contingent upon
future performance of the Company or any Affiliate, Subsidiary, division or
department thereof in which such Employee is employed, if applicable, during the
performance period. The Committee will set the performance periods and
performance objectives that, depending on the extent to which they are met, will
determine the number of Performance Shares payable in cash, Shares, or a
combination of cash

 

--------------------------------------------------------------------------------

 

and Shares, as applicable.  Unless otherwise provided in an Award Agreement or
determined by the Committee, Performance Share Awards shall terminate if the
Recipient does not remain an Employee of the Company, or its Affiliates or
Subsidiaries at all times during the applicable performance period. The terms of
the Award Agreements granting Performance Shares need not be the same with
respect to each Recipient.

(d) Performance Units. The Committee may grant Performance Units that will
result in a payment to an Employee only if performance goals established by the
Committee are achieved. The Committee will set the performance periods and
performance objectives that, depending on the extent to which they are met, will
determine the amount of Performance Units payable in cash, Shares, or a
combination of cash and Shares, as applicable. Unless otherwise provided in an
Award Agreement or determined by the Committee, Performance Unit awards shall
terminate if the Recipient does not remain an Employee of the Company, or its
Affiliates or Subsidiaries at all times during the applicable performance
period. The terms of the Award Agreements granting Performance Units need not be
the same with respect to each Recipient.

(e) Other Share-Based Awards. The Committee may, in its discretion, grant other
Share-based Awards which are related to or serve a similar function to those
Awards set forth in this Section 6.

Section 7. Qualified Performance-Based Compensation

The Committee may designate any Award as “qualified performance-based
compensation” for purposes of the Section 162(m) Exception. Accordingly, in the
case of such Awards, the Plan shall be administered and the provisions of the
Plan or any related Award Agreement shall be interpreted in a manner consistent
with the Section 162(m) Exception. Any Awards designated as “qualified
performance-based compensation” shall be conditioned on the achievement of
objective goals based on one or more of the following performance measures as
determined by the Committee:

(i) earnings;

(ii) operating profits (including measures of earnings before interest, taxes,
depreciation and amortization (“EBITDA”), or adjusted EBITDA);

(iii) free cash flow or adjusted free cash flow;

(iv) cash from operating activities;

(v) revenues;

(vi) net income (before or after tax);

(vii) financial return ratios;

(viii) market performance;

(ix) stockholder return and/or value;

(x) net profits;

(xi) earnings per share;

(xii) profit returns and margins;

(xiii) stock price;

(xv) working capital;

(xvi) capital investments;

(xvii) returns on assets;

 

--------------------------------------------------------------------------------

 

(xviii) returns on equity;

(xix) returns on capital investments;

(xx) selling, general and administrative expenses;

(xxi) discounted cash flows;

(xxii) productivity;

(xxiii) expense targets;

(xxiv) market share;

(xxv) cost control measures;

(xxvi) strategic initiatives;

(xxvii) changes between years or periods that are determined with respect to any
of the above-listed performance criteria;

(xxviii) net present value;

(xxix) sales volume;

(xxx) cash conversion costs;

(xxxi) leverage ratios;

(xxxii) maintenance of liquidity;

(xxxiii) integration of acquired businesses;

(xxxiv) operational efficiencies, including Lean Six Sigma initiatives;

(xxxv) regulatory compliance, including the Sarbanes-Oxley Act of 2002; and

(xxxvi) economic profit.

Performance criteria may be measured solely on a Company, Subsidiary or business
unit basis, on specific capital projects or groups of projects or a combination
thereof. Further, performance criteria may reflect absolute entity performance
or a relative comparison of entity performance to the performance of a peer
group of entities or other external measure of the selected performance
criteria. The measure for any such award may include or exclude items to retain
the intents and purposes of specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, foreign exchange impacts,
acceleration of payments, costs of capital invested, discount factors, and any
unusual or nonrecurring gain or loss.  The performance criteria (and any
exclusions) will be established by the Committee before the earlier of (i) 90
days after the commencement of the applicable performance period and (ii) 25% of
the performance period has elapsed and will not be subject to change (although
future awards may be based on different performance criteria). The performance
periods may extend over one (1) to five (5) calendar years, and may overlap one
another.

Notwithstanding any provision of the Plan (other than Article 11), with respect
to any Award that is subject to this Section 7, the Committee may adjust
downwards, but not upwards, the amount payable pursuant to such Award, and the
Committee may not waive the achievement of the applicable performance goals
except in the case of the death or disability of the Recipient or as otherwise
determined by the Committee in special circumstances.  The Committee must
certify, in writing the amount of the Award for each Recipient for such
performance period before payment of the Award is made

 

--------------------------------------------------------------------------------

 

Section 8. Non-Transferability of Awards.

Unless otherwise specified by the Committee in the Award Agreement, an Award may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than (i) by will or by the laws of descent or distribution,
(ii) pursuant to a qualified domestic relations order (as defined in the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the rules thereunder) or (iii) to family members of a Recipient or trusts for
the benefit of family members of a Recipient in transactions not involving
payment of consideration. Options and other Awards may be exercised, during the
lifetime of the Recipient, only by the Recipient or by the guardian or legal
representative of the Recipient or by an alternate payee pursuant to a qualified
domestic relations order. Any attempt to assign, pledge or otherwise transfer
any Award or any right or privileges conferred thereby, contrary to the Plan, or
the sale or levy or similar process upon the rights and privileges conferred
hereby, shall be void.

Section 9. Adjustments upon Changes in Capitalization.

Subject to any required action by the stockholders of the Company, the number of
Shares covered by each outstanding Award, the limitations set forth in Section
2(b) and Section 2(c), and the number of Shares which have been authorized for
issuance under the Plan but as to which no Awards have yet been granted or which
have been returned to the Plan upon cancellation or expiration of an Award, as
well as the price per Share covered by each such outstanding Award, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, special cash dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of issued shares of
Common Stock effected without receipt of consideration by the Company; provided,
however, that (a) conversion of any convertible securities of the Company shall
not be deemed to have been “effected without receipt of consideration;” and
(b) no adjustment shall be made below par value and no fractional shares of
Common Stock shall be issued. Such adjustment shall be made by the Board in its
sole discretion, whose determination in that respect shall be final, binding and
conclusive. In the event of an extraordinary cash dividend, the Committee may,
in its sole discretion, equitably adjust the aggregate number of Shares
available under the Plan, as well as the exercise price, number of Shares and
other appropriate terms of any outstanding Award in order to preserve the
intended benefits of the Plan. Except as expressly provided herein, no issuance
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of Shares subject to an
Award.

Section 10. Eligibility for Awards.

Awards may be granted to Employees and Directors. In addition, an Award may be
granted to a person who is offered employment by the Company, a Subsidiary or an
Affiliate, provided that such Award shall be immediately forfeited if such
person does not accept such offer of employment within such time period as the
Company, Subsidiary or Affiliate may establish. If otherwise eligible, an
Employee or Director who has been granted an Award may be granted additional
Awards.

Section 11. Date of Grant.

The date of grant of an Award shall be, for all purposes, the date on which the
Committee makes the determination granting such Award, or such other later date
as is determined by the Committee. Notice of the determination shall be provided
to each Recipient within a reasonable time after the date of such grant.

Section 12. Amendment and Termination of the Plan.

(a) Amendment and Termination. Subject to this Section 12, the Board may at any
time amend, alter, suspend or terminate the Plan. Subject to Section 7 and the
other terms of the Plan, the Committee may amend the terms of any Award
theretofore granted, prospectively or retroactively, but no such amendment shall
impair the rights of any Recipient without the Recipient’s consent.

 

--------------------------------------------------------------------------------

 

(b) Stockholder Approval. The Company shall obtain stockholder approval of any
material Plan amendment and any amendment to the extent necessary and desirable
to comply with the Code (or other applicable law, rule or regulation, including
the requirements of any exchange or quotation system on which the Common Stock
is listed or quoted). Such stockholder approval, if required, shall be obtained
in such a manner and to such a degree as is required by the Applicable Law, rule
or regulation.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Recipient (except such an
amendment made to comply with Applicable Law, including without limitation,
Section 409A of the Code, stock exchange rules or accounting rules), unless
mutually agreed otherwise between the Recipient and the Committee, which
agreement must be in writing and signed by the Recipient and the Company.

Section 13. Conditions upon Issuance of Shares.

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise or
settlement of an Award unless the exercise or settlement of such Award and the
issuance and delivery of such Shares shall comply with all relevant provisions
of law, including, without limitation, the Securities Act of 1933, as amended,
the Exchange Act, the rules and regulations promulgated thereunder, Applicable
Laws, and the requirements of any stock exchange or quotation system upon which
the Shares may then be listed or quoted and shall be further subject to the
approval of counsel for the Company with respect to such compliance. The
Committee may cause a legend or legends to be placed on any certificates for
Shares or other securities delivered under the Plan as it may deem appropriate
to make reference to such legal rules and restrictions, or to impose any
restrictions on transfer, including, but not limited to the following legend:

“THE BY-LAWS, AS AMENDED FROM TIME TO TIME (THE “BY-LAWS”), OF THE CORPORATION
CONTAIN RESTRICTIONS PROHIBITING THE TRANSFER (AS DEFINED IN THE BY-LAWS) OF
COMMON SHARES OF THE CORPORATION (INCLUDING THE CREATION OR GRANT OF CERTAIN
OPTIONS, RIGHTS AND WARRANTS) WITHOUT THE PRIOR AUTHORIZATION OF THE BOARD OF
DIRECTORS OF THE CORPORATION (THE “BOARD OF DIRECTORS”) IF SUCH TRANSFER AFFECTS
THE PERCENTAGE OF STOCK OF THE CORPORATION (WITHIN THE MEANING OF SECTION 382 OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) AND THE TREASURY
REGULATIONS PROMULGATED THEREUNDER), THAT IS TREATED AS OWNED BY A 4.9 PERCENT
STOCKHOLDER UNDER THE CODE AND SUCH REGULATIONS. IF THE TRANSFER RESTRICTIONS
ARE VIOLATED, THEN THE TRANSFER WILL BE VOID AB INITIO AND THE PURPORTED
TRANSFEREE OF THE SHARES WILL BE REQUIRED TO TRANSFER EXCESS SECURITIES (AS
DEFINED IN THE BY-LAWS) TO THE CORPORATION’S AGENT. IN THE EVENT OF A TRANSFER
WHICH DOES NOT INVOLVE SECURITIES OF THE CORPORATION WITHIN THE MEANING OF THE
DELAWARE SECURITIES ACT (“SECURITIES”) BUT WHICH WOULD VIOLATE THE TRANSFER
RESTRICTIONS, THE PURPORTED TRANSFEREE (OR THE RECORD OWNER) OF THE SECURITIES
WILL BE REQUIRED TO TRANSFER SUFFICIENT SECURITIES PURSUANT TO THE TERMS
PROVIDED FOR IN THE CORPORATION’S BY-LAWS TO CAUSE THE 4.9 PERCENT STOCKHOLDER
TO NO LONGER BE IN VIOLATION OF THE TRANSFER RESTRICTIONS. THE CORPORATION WILL
FURNISH WITHOUT CHARGE TO THE HOLDER OF RECORD OF THIS CERTIFICATE A COPY OF THE
BY-LAWS, CONTAINING THE ABOVE-REFERENCED TRANSFER RESTRICTIONS, UPON WRITTEN
REQUEST TO THE CORPORATION AT ITS PRINCIPAL PLACE OF BUSINESS.”

(b) Withholding Obligations. The Committee may take such steps as are considered
necessary or appropriate for the withholding of any federal, state, local or
foreign taxes of any kind which the Company is required by any law or regulation
of any governmental authority to withhold in connection with any Award under the
Plan, including, without limiting the generality of the foregoing, the
withholding of all or any portion of any payment or the withholding of the issue
of Common Stock to be issued under the Plan, until such time as the Recipient
has paid the Company for any amount which the Company is required to withhold
with respect to taxes. Unless otherwise determined by the Committee, withholding
obligations may be settled with vested Common Stock, including vested

 

--------------------------------------------------------------------------------

 

Common Stock that is part of the Award that gives rise to the withholding
requirement. The Committee may establish such procedures as it deems
appropriate, including the making of irrevocable elections, for the settlement
of withholding obligations with vested Common Stock.

(c) Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

(d) Grants Exceeding Allotted Shares. If the number of Shares covered by an
Award exceeds, as of the date of grant, the number of Shares which may be issued
under the Plan without additional stockholder approval, such Award shall be void
with respect to such excess Shares, unless stockholder approval of an amendment
sufficiently increasing the number of Shares subject to the Plan is timely
obtained in accordance with Applicable Law and Section 12(b) of the Plan.

Section 14. General Provisions.

(a) Term of Plan. The Plan shall become effective upon its approval by the
stockholders of the Company (“Effective Date”), provided that such approval
occurs on or before the first anniversary of the date of its adoption by the
Board. Such stockholder approval shall be obtained in the manner and to the
degree required under Applicable Laws and the rules of any stock exchange upon
which the Common Stock is listed. It shall continue in effect for a term of ten
(10) years unless terminated earlier under Section 12 of the Plan.

(b) No Contract of Employment. Neither the Plan nor any Award hereunder shall
confer upon an individual any right with respect to continuing such individual’s
employment relationship with the Company, nor shall they interfere in any way
with such individual’s right or the Company’s right to terminate such employment
relationship at any time, with or without cause.

(c) Severability. In the event that any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

(d) Governing Law. The Plan and all Awards made and actions taken thereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware.

(e) Prohibition on Loans to Recipients. The Company shall not lend funds to any
Recipient for the purpose of paying the exercise or base price associated with
any Award or for the purpose of paying any taxes associated with the exercise or
vesting of an Award.

(f) Unfunded Status of Plan. It is intended that the Plan constitute an
“unfunded” plan for incentive and deferred compensation. The Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver Common Stock or make payment; provided,
however, that, unless the Committee otherwise determines, the existence of such
trusts or other arrangements is consistent with the “unfunded” status of the
Plan.

(g) Liability of Committee Members. Except as provided under Applicable Law, no
member of the Board or the Committee will be liable for any action or
determination made in good faith by the Board or the Committee with respect to
the Plan or any Award under it. Neither the Company, the Board nor the
Committee, nor any Subsidiary or Affiliate, nor any directors, officers or
employees thereof, shall be liable to any Recipient or other person if it is
determined for any reason by the Internal Revenue Service or any court that an
Incentive Stock Option granted hereunder does not qualify for tax treatment as
an “incentive stock option” under Section 422 of the Code.

(h) Return and/or Forfeiture of Performance-Based Payments or Awards.
Notwithstanding any other provision in this Plan or in any Award Agreement, in
the event that pursuant to the terms or requirements of the Sarbanes-Oxley Act
of 2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act, or of
any applicable laws, rules or regulations promulgated by the Securities and
Exchange Commission from time to time, and in the event any Award is based upon
the satisfaction of financial performance metrics which are subsequently

 

--------------------------------------------------------------------------------

 

reversed due to a restatement or reclassification of financial results of the
Company, then any payments made or awards granted shall be returned and
forfeited to the extent required and as provided by applicable laws, rules,
regulations or listing requirements.

(i) Participants in Foreign Countries. The Committee shall have the authority to
adopt such modifications, procedures and sub-plans as may be necessary or
desirable to comply with provisions of the laws of foreign countries in which
the Company or its Subsidiaries or Affiliates may operate to assure the
viability of the benefits from Awards granted to Recipients performing services
in such countries and to meet the objectives of the Plan.

 

 